DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stathis (U.S. Pub. No. 20180237186) in view of Tiefenthaler (U.S. Pub. No. 20140144913).
Regarding Claim 1, Stathis discloses an apparatus comprising: an individual beverage container (Figure 1) comprising a cap 2 (Figure 1) wherein said cap comprises at least one nub 8 (Figure 3); and an individual beverage container accessory 5 (Figure 1) configured to be attachable to said individual beverage container configured to be a size appropriate to slip over the bottom of the individual beverage container without significantly increasing the size, weight or footprint of the individual beverage container (figure 1) and further comprising a linking ring mate 9 (figure 4A) at the upper inner surface area of said individual beverage container accessory; and a linking ring 3A (Figure 4A) configured to securely attach to the outer surface of the individual beverage container such that the inner surface of the linking ring and the outer surface of the individual beverage container create a full seal (paragraph 58), and further comprising a linking mechanism 3B (figure 4A) at its lower outer surface configured to link and mate with the linking ring mate at the upper inner surface area of said accessory (Figure 4A); and a labeling area 4 (Figure 1) on said individual beverage container and said individual beverage container accessory comprising a subsurface (paragraph 60), at least one color permanently coated onto and affixed to said subsurface (paragraph 60), and at least one color of a contrasting nature coated over said at least one color permanently coated onto and affixed to said subsurface (paragraph 60) and configured to be smudge proof and scratchable with said at least one nub (functional language).  Stathis does not disclose said nub is configured to have a smooth rounded protrusion where it meets the cap and at its opposite end a smaller pointed head surface configured to have a scratching point.  However, Tiefenthaler teaches a nub is configured to have a smooth rounded protrusion where it meets the cap and at its opposite end a smaller pointed head surface configured to have a scratching point 42 (figure 1).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stathis to include the above shape, as taught by Tiefenthaler, in order to provide a grip on the closure.
Regarding Claim 2, Stathis discloses said individual beverage container accessory is configured to be a cup 5 (Figure 1).
Regarding Claim 3, Stathis discloses said individual beverage container accessory is configured to be a bowl 5 (Figure 1).
Regarding Claim 4, Stathis discloses said individual beverage container accessory is configured to be a cup and a storage container 5 (Figure 1).
Regarding Claim 5, Stathis discloses a tamper evident seal configured to circumnavigate the apparatus at a predetermined area around a midsection and at least cover the labeling area (paragraph 16).
Regarding Claim 7, Stathis discloses a cover for the individual beverage container accessory configured to mount said individual beverage container accessory on the bottom or top (paragraph 16).
Regarding Claim 8, Stathis discloses said individual beverage container is a can (figure 5).
Regarding Claim 9, Stathis discloses an apparatus comprising: an individual beverage container comprising a cap 2 (Figure 1) wherein said cap comprises at least one nub 8 (Figure 3); and a labeling area 4 (Figure 1) on said individual beverage container comprising a subsurface (paragraph 60), at least one color permanently coated onto and affixed to said subsurface (paragraph 60), and at least one color of a contrasting nature coated over said at least one color permanently coated onto and affixed to said subsurface (paragraph 60) and configured to be smudge proof and scratchable with said at least one nub (functional language).  Stathis does not disclose said nub is configured to have a smooth rounded protrusion where it meets the cap and at its opposite end a smaller pointed head surface configured to have a scratching point.  However, Tiefenthaler teaches a nub is configured to have a smooth rounded protrusion where it meets the cap and at its opposite end a smaller pointed head surface configured to have a scratching point 42 (figure 1).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stathis to include the above shape, as taught by Tiefenthaler, in order to provide a grip on the closure.
Regarding Claim 10, Stathis discloses a tamper evident seal configured to circumnavigate the apparatus at a predetermined area around a midsection and at least cover the labeling area (paragraph 16).
Regarding Claim 12, Stathis discloses an apparatus comprising: a container configured to contain foodstuffs further comprising a cap 2 (Figure 1) wherein said cap comprises at least one nub 8 (figure 3); and a labeling area 4 (figure 1) on said container comprising a subsurface (paragraph 60), at least one color permanently coated onto and affixed to said subsurface (paragraph 60), and at least one color of a contrasting nature coated over said at least one color permanently coated onto and affixed to said subsurface (paragraph 60) and configured to be smudge proof and scratchable with said at least one nub (functional language).  
Claims 6, 11, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stathis (U.S. Pub. No. 20180237186) in view of Tiefenthaler (U.S. Pub. No. 20140144913) and Owoc (U.S. Pub. No. 20080314775).
Regarding Claims 6, 11 and 14, Stathis teaches all the limitations substantially as claimed except for a pull tab.  However, Owoc teaches a pull tab 47 (figure 2.2).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stathis to include a pull tab, as taught by Owoc, in order to allow for easy removal of the tamper evident seal.
Regarding Claim 13, Stathis discloses a tamper evident seal configured to circumnavigate the apparatus at a predetermined area around a midsection and at least cover the labeling area (paragraph 16).
Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: “The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.   A general allegation that the claims “define a patentable invention” without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.  Moreover, “The prompt development of a clear Issue requires that the replies of the applicant meet the objections to and rejections of the claims.”  Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP 2163.06 II(A), MPEP 2163.06 and MPEP 714.02.  The ''disclosure'' includes the claims, the specification and the drawings.
Response to Arguments
Applicant’s arguments with respect to claim(s) filed 6/27/22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J VOLZ whose telephone number is (571)270-5430. The examiner can normally be reached Monday-Friday 11am-7pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN FRISTOE JR can be reached on (571)272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/E.J.V/Examiner, Art Unit 3733                                                                                                                                                                                                        


/DON M ANDERSON/Primary Examiner, Art Unit 3733